Citation Nr: 1615243	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee with patellofemoral pain syndrome ("right knee disability").


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served in the United States Army from August 1974 to August 1977, and had periods of active duty for training (ADT) and inactive duty for training (IADT) with the National Guard from March 1981 to 2011. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Board denied an increased rating for the right knee disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted a Joint Motion for Remand (Joint Motion), which vacated the Board's March 2014 decision as to the right knee disability claim and remanded the claim for compliance with instructions provided in the Joint Motion.  

The Board previously remanded this matter in March 2015 and July 2015 for further development consistent with the Joint Motion. 

The Board notes that, while the Veteran was previously represented by Disabled American Veterans, in February 2016, the Veteran granted a power-of-attorney in favor of Texas Veterans Commission with regard to the claim on appeal.  The Board recognizes the change in representation and in light of the need to remand, the Veteran's current representative will have the opportunity to submit argument on her behalf.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Upon review of the record, the Board finds that all of the development directed by the Board in its prior remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As noted above, in December 2014, the Court granted the parties Joint Motion in which the parties agreed that the January 2009, July 2010 and August 2010 VA examinations that were relied upon by the Board in its March 2014 decision did not fully address any range of motion loss specifically due to pain and/or at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  In March 2015, the Board remanded the case to afford the Veteran a VA examination consistent with the Joint Motion findings.  

In May 2015, the Veteran was afforded a VA examination.  The examiner, upon reviewing the claims file, interviewing the Veteran, and conducting objective testing, diagnosed the Veteran with degenerative arthritis of the right knee.  Range of motion testing revealed a flexion of 120 degrees and extension of 0 degrees.  There was no additional loss of motion upon repetition.  Muscle strength testing revealed normal results with the exception of a showing of active movement against gravity for the right knee flexion.  There were no findings of ankylosis, subluxation, or instability.  The examiner noted that the Veteran had objective evidence of painful motion during flexion.  However, the examiner did not document the degree at which point pain began.

Because the examiner failed to note at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain or provide any explantation as to why he could not, in July 2015 the Board found that the May 2015 VA examination was inadequate for a failure to provide information that was specifically requested.  As such, the Board again remanded the matter for a new examination that complied with the information requested in the original March 2015 remand.  However, upon remand, the AOJ failed to obtain a new VA examination as directed, but rather, obtained a December 2015 addendum opinion by the same May 2015 VA examiner.  

Nevertheless, unfortunately, as the Veteran was not present for a new examination, the examiner was unable to address at what point pain began in the addendum opinion as specifically requested.  Rather, the examiner simply reiterated his prior findings that the Board had already found to be inadequate.  

Moreover, significantly, subsequent VA treatment records showed that after the VA examination, the Veteran was prescribed new knee hinged braces for joint stabilization.  Additional clinical records showed that the Veteran was given steroid injections and her flexion was limited to 110 degrees.  In sum, it appears that there may also be additional and/or more severe right knee symptoms.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In light of the foregoing and in order to comply with the Board's prior remand, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's right knee disability with a new VA examiner, if possible.   

Lastly, the Veteran receives ongoing VA treatment for her right knee.  Her electronic record includes records dated to August 2015; however, more recent records may exist.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment from August 2015 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from August 2015 to the present.  

2.  Schedule the Veteran for a VA examination with another examiner, if possible, to assess the severity her service-connected right knee disability.  

If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.    

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


